Title: From Alexander Hamilton to Timothy Pickering, 21 September 1796
From: Hamilton, Alexander
To: Pickering, Timothy


New [York] Sepr. 21. 1796
Dr Sir
Some time since Mr. McCormick spoke to me about the case of his Kinsman Mr. Pitcairn whom Mr. Monroe had prevented from exercising the functions of Consul. I can, in justice, inform you that this Gentleman is well considered in our City and that his political principles have been understood to be very friendly to the French Revolution; nor have we any doubt that his sentiments towards our own Government are altogether American. So that in truth there can be no shadow of political objection to him as to the Office for which he was intended.
With respect & esteem   Dr. Sir   Yr Obed Serv
A Hamilton
Col Pickering
